                        IN THE LTNITED STATES DISTzuCT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


KHAI,ID AWAN,                                     )
                                                  )
                      Plaintiff.                  )
                                                  )
                                                  )
                                                  )
DJ HARMON, llar den-Seagov         i I le,        )
et al.,                                           )
                                                  )
                      Defendants.                 )   Civil Action No. 3:17-CV-130-C-BH


                                              ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that   Plaintiff s official capacity claims arising

under the Federal Tort Claims Act should be dismissed without prejudice and that all remaining

claims should be dismissed with prejudice under 28 U.S.C. $ 1915A(b).1

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear enor

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED    as the   findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that Plaintifls official capacity claims arising under the Federal

Tort Claims Act be DISMISSED without prejudice for failure to exhaust administrative




        ' Plaintiffhas failed to file objections to the Magistrate Judge's Findings, conclusions,
and Recommendation and the time to do so has now expired.
remedies. All remaining claims are hereby DISMISSED with prejudice under 28 U.S.C.

$ r9lsA(b).

       SO ORDERED.

       Daretwe 1.0 ,2021.
                                                                         -?-r,,

                                                        I


                                                            GS
                                                 R          STATES                JUDGE



                                                                     I




                                             2
